DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 9-18 in the reply filed on 9/21/2020 is acknowledged.  The traversal is on the ground(s) that the contents of claim 17 has been incorporated into claim 1 method.  This is not found persuasive because the system of claim 17 is capable where the retained cells is used in a materially different method than described in invention I.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/21/2020.

Claim Interpretation
With regard to applicant's recitation of "a system for producing a therapeutic by implementing a series of processes" and “cell therapy production system” in the preambles of claims 9 and 17, respectively, such a recitations has been given the appropriate amount of weight given it occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11 and its recitation of "wherein the cellular material is included in an apheresis product". It is not clear if applicant means the cellular material going into the system initially as in claim 9 or the cellular material that is fractionating as in claim 10, from which the claim 11 depends.  Appropriate structural recitations to make clear the structure being claimed are recommended.
Regarding claim 13, applicant's recite "the cellular material is housed in a bag". It is not clear if the cellular material is housed in a bag prior to or within the acoustic device, the chamber, or following the processes that are being claimed. If the cellular material within the acoustic device is being put in a bag it is unclear how the cellular material still managed being "retained" or "bound" given the presence of a bag. For prosecution, the bag will be interpreted as housing the cellular material in a separate bag prior to the acoustic devices.  Appropriate correction is required.
Regarding claim 16, applicant's recite "further comprising an end-to end CAR T production process". While this is merely a statement of intended use, it is not clear what structural characteristic this production process imparts on the system being claimed. Appropriate correction is required.
Regarding claim 18, applicant's recite "wherein the devices form and end-to-end cell therapy production system". While this is merely a statement of intended use, it is not clear what structural characteristic this production process imparts on the system being claimed. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 12, 14-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Augustsson et al  (US 20150253226).
Regarding claims 9, 17, Augustsson et al teach a system for producing a therapeutic by implementing a series of processes (Para. 0002, 0032: affinity cell separation of T-cells capable of cell based therapy), the system comprising: a number of fluidically interconnected devices (Fig. 1: pre-alignment channel 15 fluidically interconnected with separation channel 16) at least two of the devices each being an acoustic device that includes an ultrasonic transducer configured to generate an acoustic wave to retain cellular material or a structure to which the cellular material is bound (Fig. 1 a-a'; Para. 0036); a chamber in each acoustic device for receiving the cellular material or a structure to which the cellular material is bound, the ultrasonic transducer being coupled to the chamber (Fig. 1: pre-alignment channel 15 fluidically interconnected with separation channel 16); at least one acoustic device being configured to implement one or more of a concentration process, or a washing process, (Fig. 1: pre-alignment channel 15) and at least another acoustic device being configured to implement an affinity selection process (Para. 0059: separation channel 16 acoustic force b-b' separates cells and the cell-bead complexes from each other)

Regarding claims 14, 17, Augustsson et al teach a closed system. (Fig. 1 closed system)
Regarding claims 15, per the claim interpretation supra, Augustsson is fully capable of an affinity selection process includes negative selection for TCR+ cells.
Regarding claims 16, per the claim interpretation and indefiniteness supra, Augustsson is fully capable of an end-to-end CART production process.
Regarding claims 18, per the claim interpretation and indefiniteness supra, Augustsson is fully capable of an end-to-end cell therapy production system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustsson et al  (US 20150253226) in view of Yang et al. (2010/0078384).
Regarding claim 10, Augustsson et al teach an acoustic device, but is silent to an angled wave acoustic device for fractionating the cellular material.
Yang et al teach an angled wave acoustic device capable of fractionating the cellular material (Abstract). Yang teaches that the ultrasonic transducers be arranged so that the incident angle of the acoustic wave to the wall of the flow channel is approximately 45 degrees to provide an efficient device to maintain the cells in the center of the flow channel and separating cellular material from plasma or blood serum (Para. 0027 and Abstract).  
It would have been obvious to a person of skill in the art at the time the invention was made to have used the angled acoustic device taught by Yang within the device of Augustsson et al. to provide the above advantage of providing an efficient device to maintain the cells in the center of the flow channel and separating cellular material from plasma or blood serum. 
.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustsson and further in view of Warner et al (WO2013049623).
Regarding claim 13, Augustsson is silent to the cellular material is housed in a bag.  
Warner et al teach a cell therapy system where cellular suspensions are housed in a bag upstream of an acoustophoresis separation chip (Fig. 4, Abstract: per the 112b interpretation supra, the bag can be upstream of the acoustic devices). It is desirable to house the cellular material in a bag as a well-known and reliable means for storing and transporting blood cells.
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the cellular material is housed in a bag as in Warner to the device of Augustsson to provide the above advantage of providing a reliable means to store and transport blood cells.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dennis White/Primary Examiner, Art Unit 1798